DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 03/21/2022 have been entered. 	

Status of Claims
Claims 1-5, 7-12 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3-4, and 11 have been amended such that they now recite that the liquid reagent is a liquid analytical reagent, and claim 12 uses the term liquid analytical reagent. The terms “liquid analytical reagent” or “analytical reagent” do not appear in the instant specification. 
Claims 2, 5, and 7-10 are rejected by virtue of being dependent on a rejected claim. 


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (CN-1911518-A).
Regarding claim 1, Zou teaches a heating apparatus to provide reagent temperature control of liquid analytical reagents in an analyzer, comprising:
a first chamber (referred to as reaction cell 2) configured to hold a first liquid analytical reagent for use by the analyzer in performing an assay ([0014] and Figure 1);
a second chamber (referred to as U-shaped tube 4) configured to hold a second liquid analytical reagent for use by the analyzer in performing the assay, wherein the second chamber (4) is in physical contact with the first chamber (2) but not in fluid communication with the first chamber (2) ([0015] and Figure 2);
	As stated by paragraph [0014], the reaction cell 2 (first chamber) has a liquid inlet and outlet. It is understood that the liquid to be heated within the reaction cell 1 (first chamber) is a first liquid analytical reagent. As stated by paragraph [0008], the heating tube is filled with liquid heat conduction medium, which is understood to be a second liquid analytical reagent. As stated by paragraph [0014] two ports of the heating tube 4 extend through the reaction cell 2 and extend out of the cell and are integrated with the outer wall of the reaction cell. As such, it is understood that the heating tube 4 is in physical contact with the reaction cell 2, but not in liquid communication as the liquid heat conduction medium is understood to be contained within the U-shaped heating tube. 
a heating element (referred to as electric furnace wire 11) in physical contact with the second chamber (4) but not in physical contact with the first chamber (2), wherein the heating element (11) is configured and arranged to directly heat the second liquid analytical reagent held by the second chamber (4), and indirectly heat the first liquid analytical reagent in the first chamber (2) via heat conduction mediated by the second liquid analytical reagent.
	As it is understood, the electric furnace wire 11 (heating element) will be in physical contact with the U-shaped heating tube 4 (second chamber) such that the electric furnace wire 11 (heating element) can heat the liquid heat conduction medium within the tube (see Figure 1). It is understood that the U-shaped heating tube 4 (second chamber) will indirectly heat the liquid held within the reaction cell 2 (first liquid chamber), as the liquid heat conduction medium is heated and the U-shaped heating tube 4 is situated within the reaction cell 2. 
Regarding claim 3, Zou teaches wherein the heating element (11) is installed in the second chamber (4) such that it is configured to be immersed in the second liquid analytical reagent, see supra and Figure 2. As recited by paragraph [0008], “The heating tube is filled with liquid heat conduction medium…” As further recited by paragraph [0015], “… an electric furnace wire 11 is inserted into the heating tube…” 
Regarding claim 4, Zou teaches wherein the second chamber (4) is accommodated within the first chamber (2), and the heating element (11) is installed in the first chamber (11) such that it is configured to be immersed in the first liquid analytical reagent. 
It is understood that the U-shaped tube 4 (second chamber) is accommodated within the reaction cell 2 (first chamber). The electric furnace wire 11 (heating element) is inside the U-shaped tube 4 (second chamber), the U-shaped tube 4 (second chamber) is within the reaction cell 2 (first chamber), and therefore the electric furnace wire 11 (heating element) is installed in the reaction cell 2 (first chamber), and that the U-shaped tube 4 (second chamber) with the electric furnace wire 11 (heating element) will both be immersed in the first liquid reagent. Where the first liquid reagent is understood to be held in the reaction cell 2 (first chamber). 
Regarding claim 5, Zou teaches wherein the first chamber (2) is made of a corrosion-resistant material. 
	As stated by paragraph [0014], the material of the reaction cell 2 (first chamber) is made of quartz, glass, or other melt-castable heat-resistant material that is resistant to corrosion by chemicals and high temperature. 
Regarding claim 7, Zou teaches wherein the first chamber (2) is of an annular tubular structure, see Figure 1. As stated by paragraph [0014], there is an insulation jig 1 that surrounds the sides of the reaction cell 2, and that it is formed by two semicircles being sandwiched together, as such it is understood that the reaction cell has a cylindrical shape. Further, as there is a thickness to the reaction cell and that the reaction cell is hollow, it is understood that the reaction cell 2 is of an annular tubular structure. 
Regarding claim 9, Zou teaches a heat preservation shell (referred to as insulation jig 1) enclosing the first (2) and second chambers (4) and the heating element (11) ([0014] and Figure 1). It is understood that the insulation jig 1 is a heat preservation shell that surrounds the entire device that includes: the reaction cell 2, the U-shaped heating tube 4, and the electric furnace wire 11 within the U-shaped heating tube 4. 
Regarding claim 10, recitation of the analyzer being a full-automatic chemiluminescence immunoassay analyzer is an intended use for the heating apparatus. As Zou meets the structural limitations set forth by claim 1, the limitations of claim 10 are met. 
	 Regarding claim 11, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Zou and the apparatus of Zou is capable of working on a wash buffer and starter reagent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Zou (see MPEP §2115). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN-1911518-A) as applied to claim 1 above and in further view of Koves (US-5405586-A). 
Regarding claim 2, Zou teaches wherein the heating apparatus further comprises
a first liquid passage (referred to as liquid inlet and discharge port 5) configured to provide a liquid inlet into the first chamber (2) ([0014] and Figure 1);
a third liquid passage (referred to as pinhole 12) configured to provide a liquid inlet into the second chamber (4) ([0015] and Figure 2);
	As it is understood from Figure 2, there are two pinholes 12 (liquid passage) where the liquid heat conduction medium is injected into the U-shaped heating tube via one of the pinholes 12 ([0015]). As such, it is understood that there are two liquid passages associated with the U-shaped heating tube 4 that are both denoted by reference number 12 as seen in Figure 2. 
		a fourth liquid passage (12) configured to provide a liquid outlet from the second chamber (4). 
	While Zou does teach that that there is liquid inlet and discharge port 5, it is understood that it is a single port that acts as both an inlet and outlet. While there is an air outlet 3 at the top of the reaction cell 2, it is understood that that outlet is for air only, and may not be used for liquid. 
	In the analogous art of heat exchanging reactors, Koves teaches an arrangement of reactor internals for directly contacting a radial flow of reactants with a particular catalyst and indirectly contacting the reactants and catalyst with a radially flowing heating medium (Column 2 lines 52-56). 
	Specifically, Koves teaches where heat exchange medium enters the reactor 10 via nozzle 14 and then exits through nozzle 22 (Column 6 lines 10-19 and Figure 1). It would have been obvious to one skilled in the art to modify the reaction cell of Zou such that there is a separate liquid outlet at the top of the reaction cell in the arrangement taught by Koves for the benefit of continuous fluid flow through the reactor (Column 2 lines 65-66). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, modified Zou teaches the heating apparatus according to claim 2.
Modified Zou does not teach wherein the upper part of the second liquid chamber takes the shape of a dome, the liquid outlet of the second liquid chamber is connected to the highest location of the liquid level in the second liquid chamber, and a protrusion is configured and arranged on the inner surface of the top of the second liquid chamber, wherein the protrusion reduces the volume of the second liquid chamber.
The closest prior art is Husar (DE-4419971-A1), who teaches a vessel with a displacement member 10 inserted in the receptacle (Abstract). It is stated on page 2 that a displacement element is on the bottom vessel, with the first paragraph of page 3 reciting “The above measures enable displacement elements of reduced volume add, which affect the pipetting less.” It is also recited on the last paragraph of page 3 and the first paragraph of page 4 that “a displacement of filled liquid in the vicinity of the frustoconical vessel wall 4 and thus for an improved heat transfer.” 
Husar does not teach where the displacement element is configured and arranged on the inner surface of the top of the second liquid chamber. It would not have been obvious to one skilled in the art to modify Husar such that the displacement element is at the top of the vessel. 
Regarding claim 12, Applicant has incorporated the allowable subject material of claim 8 with the limitations of the base claim 1 and intervening claim 2. As stated above for claim 8, the closest prior art is Husar, however Husar does not teach the displacement element configured and arranged on the inner surface of the top of the second liquid chamber, and it would not be obvious to one skilled in the art to modify Husar such that the displacement element is at the top of the vessel. However, as noted above claim 12 is rejected under 112(a) as it uses the term “liquid analytical reagent” which does not appear in the instant specification. 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
Applicant argues that the U-shaped tube of Zou does not hold a second liquid reagent for use by the analyzer in performing the assay as required by the claims on page 6. Examiner respectfully disagrees. The claims are drawn to a first and second chamber “configured to hold a second liquid analytical reagent for use”, which is an intended use of the first and second chambers that does not provide any additional structure to the chambers. As such, so long as the chambers of Zou are capable of holding a first or second analytical reagent they will read on the limitations of the claim. Further, the first and second liquid analytical reagents have not been positively claimed. As such Applicant arguments that the “analytical reagents” are distinguished from a reagent as the “analytical reagents” take part in the analysis being performed is not persuasive as the Applicant is only claiming the chambers and not the “analytical reagents”. 
Applicant further argues the “pinhole” that is used to introduce silicone oil to the heating pipe of Zou cannot provide a liquid outlet as the pinholes are sealed on page 7. Examiner respectfully disagrees, as the pinhole is an opening that can have liquid introduced. Even as the pinholes are sealed, it is understood that they may be unsealed. Further, Applicant argues that the pipe does not contain any first liquid reagent for use by the analyzer, which is the intended use of the chamber and the first liquid reagent has not been positively claimed. 
Regarding Applicant arguments at the end of page 7 that Koves does not disclose anything but a heating mechanism that is separate from any and all reagents used by the analyzer, where the heat exchange medium does not provide a liquid reagent for use by the analyzer in performing the assay as required by the claims, Examiner respectfully disagrees. As stated above, the liquid analytical reagents are not positively claimed. So long as the structure of Zou modified by Koves meets the structure claimed, it will read on the limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796